
	
		III
		112th CONGRESS
		2d Session
		S. RES. 538
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2012
			Mr. Sessions (for
			 himself, Mr. Cardin,
			 Mr. Kerry, Mr.
			 Lugar, Mr. Shelby,
			 Mr. Menendez, Mr. Tester, Mr.
			 Lieberman, Mr. Wyden,
			 Mrs. Hutchison, Mr. Roberts, Mr.
			 Crapo, Mr. Chambliss,
			 Mr. Cochran, Mr. Isakson, Mr.
			 Wicker, Mr. Inhofe,
			 Mr. Moran, Mr.
			 Brown of Massachusetts, Mr.
			 Akaka, Mr. Kirk,
			 Ms. Murkowski, and
			 Mrs. Feinstein) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 2012 as
		  National Prostate Cancer Awareness Month.
	
	
		Whereas countless families in the United States live with
			 prostate cancer;
		Whereas 1 in 6 males in the United States will be
			 diagnosed with prostate cancer during his lifetime;
		Whereas prostate cancer is the most commonly diagnosed
			 non-skin cancer and the second most common cause of cancer-related deaths among
			 males in the United States;
		Whereas, in 2012, the American Cancer Society estimates
			 that 241,740 males will be diagnosed with prostate cancer, and 28,170 males
			 will die from the disease;
		Whereas 30 percent of newly diagnosed prostate cancer
			 cases occur in males under the age of 65;
		Whereas, approximately every 14 seconds, a male in the
			 United States turns 50 years old and increases his odds of developing cancer,
			 including prostate cancer;
		Whereas African-American males suffer from a prostate
			 cancer death rate that is more than twice the death rate of White males from
			 prostate cancer;
		Whereas obesity is a significant predictor of the severity
			 of prostate cancer;
		Whereas the probability that obesity will lead to death
			 and high cholesterol levels is strongly associated with advanced prostate
			 cancer;
		Whereas males in the United States with 1 family member
			 diagnosed with prostate cancer have a 33 percent chance of being diagnosed with
			 the disease, males with 2 family members diagnosed have an 83 percent chance,
			 and males with 3 family members diagnosed have a 97 percent chance;
		Whereas screening by a digital rectal examination and a
			 prostate-specific antigen blood test can detect the disease at the early
			 stages, increasing the chances of survival for more than 5 years to nearly 100
			 percent;
		Whereas only 27.8 percent of males survive more than 5
			 years if diagnosed with prostate cancer after the cancer has
			 metastasized;
		Whereas there are no noticeable symptoms of prostate
			 cancer while the cancer is in the early stages, making screening
			 critical;
		Whereas ongoing research promises further improvements in
			 prostate cancer prevention, early detection, and treatment; and
		Whereas educating people in the United States, including
			 health care providers, about prostate cancer and early detection strategies is
			 crucial to saving the lives of males and preserving and protecting families:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 2012 as National Prostate Cancer Awareness
			 Month;
			(2)declares that
			 steps should be taken—
				(A)to raise
			 awareness about the importance of screening methods for, and treatment of,
			 prostate cancer;
				(B)to increase
			 research funding in an amount commensurate with the burden of prostate cancer
			 so that—
					(i)screening and
			 treatment for prostate cancer may be improved;
					(ii)the causes of
			 prostate cancer may be discovered; and
					(iii)a
			 cure for prostate cancer may be developed; and
					(C)to continue to
			 consider ways for improving access to, and the quality of, health care services
			 for detecting and treating prostate cancer; and
				(3)calls on the
			 people of the United States, interested groups, and affected persons—
				(A)to promote
			 awareness of prostate cancer;
				(B)to take an active
			 role in the fight to end the devastating effects of prostate cancer on
			 individuals, families, and the economy; and
				(C)to observe
			 National Prostate Cancer Awareness Month with appropriate ceremonies and
			 activities.
				
